DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 6205347, filed 03/08/2016.
Status of Claims
	Claims 1-20 are pending.
	Claims 7-11, and 13-15 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Species 6 (Figures 18A and 19A) without traverse on 10/26/2021. Upon further review claim 8 has been further withdrawn as being directed at a non-elected embodiment.  Specifically the core form of the elected embodiment runs along the entire annular sealing ring of the elected embodiment.  This claims is directed at non-elected species shown in Figures 18C and 18D.

Information Disclosure Statement
The two information disclosure statements filed on 05/29/2020 has been considered by the examiner.
Applicant is requested to review the IDS for any mistakes and point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al (Braido) USPN 9,808,201 B2 in view of Braido et al (Braido Pub) US 2015/0209141 A1.  
	Braido discloses the invention substantially as claimed being a prosthetic valve 100 comprising a plurality of leaflets 104, a frame assembly 102 supporting the leaflets, an electrical sensor attached to and monitoring the commissure post movement (3:64-67) and a transmitter assembly comprising a transmitting coil and windings (Figures 3A-B, 9:30-31 and 31:46-56).

However, Braido does not disclose the use of a sealing ring at the inflow end of the valve.
	Braido Pub teaches the use of the same valve further comprising an inflow sealing ring 422 (Figure 4A) in the same field of endeavor for the purpose of extending radially outward from the valve frame to better mate with the irregular shape of the implant site (Figure 4B) [0086]-[0089].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the sealing ring of Braido Pub with the valve of Braido in order to form a better seal between the valve and the irregular shape of the implant site.  

Claims 5, 6, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido and Braido Pub (Combination 1) as applied to claims 1, 2, 12, and 16 above, and further in view of Silver USPN 6,442,413 B1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the specifics about the location of the windings or the specific configuration of the external transceiver.
	Silver teaches the use of a vascular stent frame comprising a sensor in combination with a an internal transmitter having a core form (portion of the frame struts) wrapped by coil windings circumferentially wrapped around the entire stent 10 in the same field of endeavor for the purpose of maximizing the signal transmission power (15:61-16:30).  Silver further discloses the use of an external transceiver worn on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the coil/windings of the transmitter assembly of Braido with the circumferentially extending coil/windings of silver in order to provide increased signal power and transmission distance.  Additionally it would have been obvious to provide the user of Braido’s valve with an external transceiver with coils/windings aligned and worn across the chest (thereby as close to the valve as possible) as taught by Silver in order to provide the user with constant data and an inductive power source.  

Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or render obvious the additional structures of the fore form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738